DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 06/11/2021 in regards to the 112(f) interpretation has been fully considered but they are not persuasive. Regarding the Applicant’s argument that the 112(f) interpretation should be withdrawn, the Examiner notes that the terms “power and communication component” is broad and does not disclose any structure within its name. Therefore, the Examiner invokes 112(f) interpretation and looks to the Applicant’s specification for structure regarding this term. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-9 and 11-21 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu (US 20140371599 A1).
Claim Objections
2.	Claim 15 objected to because of the following informalities: “providing, by the computing device, display associated…” should be amended to “providing, by the computing device, a display associated…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9, 13-14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In regards to claim 1, the “first cable” is not positively recited and therefore it is unclear if the first cable is a part of the system or not. Based on the Applicant’s disclosure it is required so should be positively recited.
	In regards to claims 1 and 14, the computing device (claim 1) and the second computing device (claim 14) are not positively recited, yet the Applicant is then requiring positioning relative to the computing device. It is unclear if the computing device is part of the system or not.  Based on the Applicant’s disclosure it is required so should be positively recited.
	Claims 2-9, 13, and 21-23 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 20160157803 A1) in view of Wu (US 20140371599 A1).
	In regards to claim 1, Keller discloses an intraluminal sensing system (Par. 0002 discloses a medical sensing system and Par, 0003 that this can be used for intravascular purposes or any other medical sensing modalities known in the art), comprising:
an intraluminal device comprising a physiologic sensor configured to provide a sensor signal (Par. 0032 discloses an intraluminal device and Par. 0039 discloses sensors attached to this device); and
a patient interface module (PIM);
wherein the PIM is configured for communication with the intraluminal device (Par. 0032 discloses a PIM connected to the medical sensing device which comprises an intravascular device; i.e. intraluminal device) via a cable (Par. 0063 discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11);
wherein the PIM is configured for communication with a wireless router via a signal link (Par. 0037 discloses a wireless network [208] and Par, 0048 discloses an Ethernet PoE connection, i.e. a signal link),
and wherein the PIM is configured for communication with a computing device in wireless communication with the wireless router (Par. 0064 discloses a computing device [872] in communication with the interface and Par. 0065 discloses the wireless connection of the computing device), 
wherein the PIM comprises:
 a processing component configured to: receive a sensor signal from the physiologic sensor; and determine physiologic data based on at least the sensor signal (Par. 0032 discloses the system processes medical sensing data and can determine pressure data and send it to the clinician, i.e. physiological data); 
and a power and communication component configured to: receive power from the signal link; and transmit, to the computing device via the signal link and the wireless router, the physiologic data (Par. 0035 discloses a PoE connection that is providing both power and data communication);
wherein the PIM is communicatively positioned between the computing device and the intraluminal device (Fig 1 shows the PIM [114 or 112] positioned between the computing device [124] and the medical sensing device [108 or 110]), and 
wherein the PIM is different than the computing device (Fig 1 and Par. 0032 disclose a PIM [114 or 112] being separate/different from the computing device [124]), wherein the computing device is configured to:
provide a user interface to control the physiology sensor to provide the sensor signal (Par. 0032 discloses the computing device comprises interfaces for the user for signals and data);
transmit, via the PIM, a control signal to the physiologic sensor in response to a user input received at the user interface (Par. 0037 discloses the controlling of parameters via the PIM); and
provide a display associated with the physiologic data received from the PIM (Par. 0032 discloses a display for displaying data).
Keller does not disclose the PIM comprising a housing wherein the components of a processing device and power/communication element of the PIM is located within the housing. 
The PIM as claimed is simply an external program/device that comprises a housing, processor, and power component that is capable of gathering and processing the sensed data from the intraluminal device. In the same field of endeavor, Wu discloses a means gathering and processing data from an separate device wherein there is an external device [30], i.e. a PIM, that comprises a housing (Par. 0054), a processor [60] (Fig. 4), and a power component [70] (Fig. 4) for the purpose of having a program for gathering and processing data. 
Therefore, it would have been obvious have taken the teachings of Keller and modified them by having the PIM and its components inside of a housing, as taught and suggested by Wu, for the purpose of having a program for gathering and processing data.
	In regards to claim 2, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive the control signal from the computing device via the signal link and the wireless router, and wherein the processing component is further configured to receive the sensor signal based on at least the control signal (Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since data cannot be acquired without instructions to do so). 
	In regards to claim 3, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive the control signal from the computing device via the signal link and the wireless router, and wherein the processing component is further configured to determine the physiologic data based on the control signal (Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since processing data cannot be acquired without instructions to do so).
	In regards to claim 4, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to provide the power received from the signal link to the physiologic sensor of the intraluminal device (Par. 0035 of Keller discloses the entire sensing system [101], which includes the sensors, is coupled to and powered by the processing system which is powered by the PoE).
	In regards to claim 5, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to provide the power received from the signal link to the processing component (Fig. 6 of Keller shows the PoE [328] i.e. the power communication component, powers the processing system).
	In regards to claim 6, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the PIM further includes a memory coupled to the processing component and configured to store the physiologic data (Par. 0032 of Keller discloses the processing unit comprises a memory). 
	In regards to claim 7, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the PIM further includes a display coupled to the processing component and configured to display the physiologic data (Par. 0035 of Keller discloses the processing system coupled to a display [101]). 
	In regards to claim 8, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive, from a hemodynamic system via the signal link and the wireless router (Par. 0066 of Keller discloses a hemodynamic system with a pressure measurement sensors), a proximal pressure measurement relative to a narrowing of a blood vessel (Par. 0060 of Keller discloses sensors placed on a proximal location), and wherein the processing component is further configured to determine the physiologic data by: 
determining, based on the sensor signal, a distal pressure measurement relative to the narrowing of the blood vessel (Par. 0064 of Keller discloses the pressure sensors are placed on the distal side of the lumen); 
and determine a pressure ratio based on the proximal pressure measurement and the distal pressure measurement (Par. 0042 of Keller discloses the system can display pressure ratios, i.e. they determine the pressure ratios). 
	In regards to claim 9, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the processing component is further configured to determine the physiologic data by: determining, based on the sensor signal, a flow-related value (Par. 0002 of Keller states the data is obtained to assess the severity of a blockage or other restriction of flow through a vessel, therefore any value used to make this determination is a flow related value). 
In regards to claim 11, the combined teachings of Keller and Wu as applied to claim 1 above discloses the intraluminal sensing system of claim 10, wherein the physiologic sensor comprises at least one of a pressure sensor or a flow sensor (Par. 0057 of Keller discloses a pressure sensor as a part of the sensing system).
	In regards to claim 13, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the processing component is configured to format the physiologic data into a format usable by the computing device to display the physiologic data, and wherein the power and communication component is configured to transmit the physiologic data in the format usable by the computing device to display the physiologic data (Par. 0028 of Keller discloses the display [101] can display information in the desired format and can be sent to GUI, i.e. some sort of computing device; since it is explicitly being used by the computer and displayed, it would necessarily be usable by the computing device).
	In regards to claim 14, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the PIM is configured for communication with a second computing device via the signal link and the wireless router, 
and wherein the power and communication component is further configured to transmit the physiologic data to the second computing device via the signal link and the wireless router (Par. 0037 of Keller discloses a wireless connection to a first and secondary display, i.e. computing device, which the display is meant to show the data from the sensors. Also, the device has wireless communication and therefore is capable of communicating with multiple devices using the wireless link). 
	In regards to claim 15, Keller discloses a method of performing physiologic sensing (Par, 0002 of Keller discloses a medical sensing system), comprising: 
 providing by a computing device, a user interface to control a physiologic sensor of an intraluminal sensing device to provide a sensor signal (Fig 1 and 0032-0037 disclose the use of a computing device and a user interface to control various parameters); 
transmitting, by the computing device, via a patient interface module (PIM) different than the computing device, a control signal to the physiologic sensor in response to a user input received at the user interface, wherein the PIM is communicatively positioned between the computing device and the intraluminal sensing device (Fig 1 shows the PIM being separate from the computing device and positioned between the sensing device and the computing device. Par. 0037 discloses the controlling of parameters via the connection of the control device and the PIM);
receiving by a processing component of the PIM, the sensor signal via a cable (Par. 0063 discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11);
determining, by the processing component, physiologic data based on at least the sensor signal (Par. 0032 discloses the system processes medical sensing data and also discloses the system can determine pressure data and send it to the clinician, i.e. physiological data);
receiving, by a power and communication component of the PIM, power from a wireless router via a signal link; transmitting, by the power and communication component the physiologic data to the computing device via the signal link and the wireless router;( Par. 0035 discloses a PoE connection as providing both power and data communication. Par. 0037 discloses a wireless network [208] and Par. 0048 discloses an Ethernet PoE connection (i.e. a signal link)); and
providing by the computing device, display associated with the physiologic data received from the PIM (Par. 0032 discloses a display for displaying data).
Keller does not disclose the PIM comprising a housing wherein the components of a processing device and power/communication element of the PIM is located within the housing. 
The PIM as claimed is simply an external program/device that comprises a housing, processor, and power component that is capable of gathering and processing the sensed data from the intraluminal device. In the same field of endeavor, Wu discloses a means gathering and processing data from an separate device wherein there is an external device [30], i.e. a PIM, that comprises a housing (Par. 0054), a processor [60] (Fig. 4), and a power component [70] (Fig. 4) for the purpose of having a program for gathering and processing data. 
Therefore, it would have been obvious have taken the teachings of Keller and modified them by having the PIM and its components inside of a housing, as taught	and suggested by Wu, for the purpose of having a program for gathering and processing data.
In regards to claim 16, the combined teachings of Keller and Wu as applied to claim 15 discloses the method of claim 15, further comprising receiving, by the PIM a control signal from the computing device via the signal link and the wireless router, wherein the receiving the sensor signal includes receiving the sensor signal based on at least the control signal (Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since data cannot be acquired without instructions to do so).
	In regards to claim 17, the combined teachings of Keller and Wu as applied to claim 15 discloses the method of claim 15, further comprising receiving, by the PIM a control signal from the computing device via the signal link and the wireless router, wherein the determining the physiologic data includes determining the physiologic data further based on at least the control signal (Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since processing data cannot be acquired without instructions to do so).
	In regards to claim 18, the combined teachings of Keller and Wu as applied to claim 15 discloses the method of claim 15, further comprising receiving, by the PIM a proximal pressure measurement relative to a narrowing of a blood vessel from a hemodynamic system via the signal link and the wireless router (Par. 0066 of Keller discloses a hemodynamic system with a pressure measurement sensors. Par. 0060 of Keller discloses sensors placed on a proximal location), wherein the determining the physiologic data includes: determining a distal pressure measurement relative to the narrowing of the blood vessel based on the sensor signal (Par. 0064 of Keller discloses the pressure sensors are placed on the distal side of the lumen); and determine a pressure ratio based on the proximal pressure measurement and the distal pressure measurement (Par. 0042 of Keller discloses the system can display pressure ratios, i.e. they determine the pressure ratios).
	In regards to claim 19, the combined teachings of Keller and Wu as applied to claim 15 discloses the method of claim 15, wherein the determining the physiologic data includes determining a flow-related value (Par. 0002 of Keller states the data is obtained to assess the severity of a blockage or other restriction of flow through a vessel, therefore any value used to make this determination is a flow related value).
	In regards to claim 20, the combined teachings of Keller and Wu as applied to claim 15 discloses the method of claim 15, further comprising formatting, by the PIM, the physiologic data according to a display format of the computing device, wherein the transmitting the physiologic data includes transmitting the physiologic data in the display format of the computing device (Par. 0028 of Keller discloses the display [101] can display information in the desired format and can be sent to GUI, i.e. some sort of computing device; since it is explicitly being used by the computer and displayed, it would necessarily be usable by the computing device).
	In regards to claim 21, the combined teachings of Keller and Wu as applied to claim 15 discloses the intraluminal sensing system of claim 1, further comprising:
a first cable (Par 0063 of Keller discloses a first cable); 
a second cable wherein the signal link comprises the second cable (Par. 0048 of Keller discloses an Ethernet PoE connection (i.e. a signal link cable)),
wherein the PIM and the intraluminal device are configured to be directly connected via the first cable such that the sensor signal is transmitted from the intraluminal device to the PIM by wired connection (Par. 0063 of Keller discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11);
wherein the PIM and the wireless router are configured to be directly connected via the second cable such that the sensor signal is transmitted from the PIM to the wireless router by wired communication (Par. 0048 of Keller discloses an Ethernet PoE connection (i.e. a signal link cable)), and
wherein the PIM is configured to be indirectly in communication with the computing device via the second cable and the wireless router such that the sensor signal is transmitted from the PIM to the computing device by wired communication from the PIM to the wireless router and by wireless communication from the wireless router to the computing device (Par. 0063 of Keller discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11. Par. 0037 of Keller discloses a wireless network [208] and Par, 0048 of Keller discloses an Ethernet PoE connection, i.e. a signal link. Par. 0064 of Keller discloses a computing device [872] in communication with the interface and Par. 0065 of Keller discloses the wireless connection of the computing device).

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keller and Wu as applied to claim 1 and in view of Elbert (US 20140343434 A1). 
	The combined teachings of Keller and Wu, as applied to claim 1 above, discloses the intraluminal system of claim 1 except for wherein the PIM further comprises a patient isolation circuit coupled between the power and communication component and the processing component. 
	However, in the same field of endeavor, Elbert does discloses the PIM further comprises a patient isolation circuit coupled between the power and communication component and the processing component (Par. 0030 discloses a PIM with an isolation circuit) for the purpose of providing isolation between the connector and earth ground. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Keller and Wu as applied to claim 1 and modified them to have the PIM comprise an isolation circuit, as taught and suggested by Elbert, for the purpose of providing isolation between the connector and earth ground (Par. 0030 of Elbert).

6.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keller and Wu as applied to claim 1 and in view of Miesel (US 20070015976 A1).
	In regards to claim 22, the combined teachings of Keller and Wu as applied to claim 1 discloses the intraluminal sensing system of claim 1, except for wherein the processing component comprises: a microcontroller; a field programmable gate array (FPGA); and an application processor. 
	However, in the same field of endeavor, Miesel discloses an intraluminal sensing device that is connected to an external device comprising a processor (Par. 0070, 0054, and Fig 1) wherein the processor can comprise a microcontroller, FPGA, and an application processor (Par. 0054) in order to cause a processor to perform the functions ascribed to processor and computer herein. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Keller and Wu as applied to claim 1 and modified them by having the processor comprise a microprocessor, FPGA, and application processor, as taught and suggested by Miesel, in order to cause a processor to perform the functions ascribed to processor and computer herein.	
In regards to claim 23, the combined teachings of Keller, Wu, and Miesel as applied to claim 22 discloses the intraluminal sensing system of claim 22, wherein: 
the microcontroller is coupled to the FPGA (Par. 0054 of Miesel discloses the processer consists of the FPGA therefore it would be connected), 
wherein the microcontroller is configured to execute control firmware stored in a memory (Par. 0054 of Miesel discloses the processor connected to a memory and capable of executing control), 
wherein the FPGA includes one or more analog-to-digital converters (ADCs) (Par. 0058 of Miesel discloses using ADCs),  
wherein the ADCs are configured to receive analog sensor signals and convert the analog sensor signals to digital sensor signals, and wherein the FPGA is configured to perform signal conditioning on the digital sensor signals to generate conditioned sensor signals (Par. 0058 of Miesel discloses using the ADC’s to process sensed data), 
wherein the application processor is coupled to the FPGA (Par. 0054 of Miesel discloses the processer consists of the FPGA and application processor therefore it would be connected), and 
wherein the application processor is configured to generate physiologic data from the conditioned sensor signals (Par. 0053 and 0054 of Miesel disclose using the processor within the external device to gather/generate sensed data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                   


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 June 2022